DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “a bumper of the at the front” needs correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bujak et al. (U.S. Pub No. 20040182627).
Regarding claims 1, 12, Bujak et al. disclose a method and a crash sensor system for a vehicle that can operate in an autonomous mode, the vehicle having a front end, a rear end, a left side and a right side (See abstract; paragraph 0023), the system comprising: an electronic control unit (ECU) (considered as control module 42) comprising: a first accelerometer constructed and arranged to measure longitudinal acceleration of the vehicle during a severe impact event with the vehicle (See paragraph 0024), a second accelerometer constructed and arranged to measure lateral acceleration of the vehicle during a severe impact event with the vehicle (See paragraph 0024), and a processor circuit (See paragraph 0025), wherein the ECU  (control 42) is constructed and arranged to trigger an occupant restraint system of the vehicle in the event of a severe impact event with the vehicle as detected by at least the first and second accelerometers (See abstract; paragraph 0006) , and a plurality of sensors electrically connected to the ECU and mounted at the front end, the rear end, the right side and the left side of the vehicle near or on an outer surface thereof to detect low severity impact event with the vehicle that does not cause activation of the occupant restraint system, wherein the processor circuit is constructed and arranged to execute an algorithm to confirm, via data from the plurality of sensors, whether the low severity impact event with the vehicle occurred (See paragraph 0023, 0025) (also see paragraph 0032, it discloses event modes and whether an event mode is qualified or not. When an event mode is not qualified, it is considered as a low severity impact and when an event mode is qualified, it is considered high severity impact and a restraint is deployed) . Bujak et al. also disclose the 
Regarding claim 3, Bujak et al. disclose a first pressure tube sensor 28 connected to the ECU 42 and mounted in a bumper of the at the front end of the vehicle, and a second pressure tube sensor 34 electrically connected to the ECU 42 and mounted in a bumper at the rear end of the vehicle, wherein the processor circuit is constructed and arranged to execute the algorithm to confirm, via data from the first and second pressure tube sensors, and the plurality of satellite sensors, if low severity impact event with the vehicle occurred (See paragraph 0023, 0025).
Regarding claims 6-11, 16-20, Bujak et al. disclose wherein the satellite sensors include accelerometers mounted on the outer surface of the vehicle; wherein certain of the satellite sensors are accelerometers and other satellite sensors are pressure sensors; wherein the accelerometers are disposed on the front end and on the rear end of the vehicle; wherein the pressure sensors are disposed in cavities in at least the left side and the right side of the vehicle; wherein the satellite sensors include sound sensors or acoustic wave sensors mounted on the outer surface of the vehicle; wherein the accelerometers have a sensing range of about +/- 120g.(See paragraph 0023, 0025, 0030) it is obvious to have a sensing range for better accuracy of preventing a crash and to appropriately apply the restraining device.



Allowable Subject Matter
Claims 2, 4-5, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose a LIDAR sensor and/or a camera electrically connected with the ECU and constructed and arranged to identify if an object is coming in close proximity to the vehicle and on a path where low severity impact event with the vehicle is expected, wherein the processor circuit is constructed and arranged to execute the algorithm to confirm, if the expected low severity impact event with the vehicle had actually occurred.
 The prior art fails to disclose a brake controller electrically connected with the ECU, and a steering controller electrically connected with the ECU, wherein, when the low severity impact event with the vehicle has been confirmed, the ECU is constructed and arranged to trigger the brake controller and the steering controller to cause the vehicle, while in the autonomous mode, to pull over and stop.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661